Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Election of Species 
This application contains claims directed to the following patentably distinct species: 

Applicant is required to elect a single gene from: 
Potri.003G018500, 
Potri.009G066100, 
Potri.012G083800, 
Potri.006G222700, 
Potri.008G208200, 
Potri.015G023600, 
Potri.004G118700, 
Or
Potri.018G014800. 

Applicant is required to elect a single nucleic acid inhibitor from:
antisense RNA, 
small interfering RNA, 

microRNA including artificial microRNA, 
Or
Ribozyme. 

Applicant is also required to elect a single method from:
CRISPR/Cas system, 
Cre/Lox system, 
TALEN system, 
ZFNs system,
Or
homologous recombination. 

It may be noted that there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each gene type from a different source encoding a different enzyme and conferring accumulation of a different product; each inhibitor has a distinct structure and mode of operation from the other inhibitors; each method/system also has distinct structure and mode of operation from the other methods/systems, which will require a separate search for the prior art and each species will raise separate issues with regard to 35 U.S.C. 101 and 112. 
a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  In the instant case, claims 1-16 are generic.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311. The examiner can normally be reached on Monday-Friday 8:30-17:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Wayne Zhong/ 
Examiner, Art Unit 1662


	/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662